Per Curiam:
The order appealed from is modified by striking out the following: “ the special damage alleged to have been sustained by the plaintiff, stating in detail the amount of the damage plaintiff has suffered by reason of its claim that its business was destroyed, and;” and as so modified affirmed, with ten dollars costs and disbursements to the appellant, upon the ground that no special damages are alleged so far as concerns the said injuries complained of. Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant.